
	

115 S1434 IS: ACCESS Act
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1434
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Mrs. Gillibrand (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To enhance the military childcare programs and activities of the Department of Defense, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Availability of Child Care for Every Servicemember and Spouse Act or ACCESS Act. 2.Hours of operation of childcare development centers of the Department of Defense (a)In generalThe hours of operation of each childcare development center (CDC) of the Department of Defense shall, to the extent practicable, be set and maintained in a manner that takes into account the demands and circumstances of members of the Armed Forces, including members of the reserve components, who use such center in facilitation of the performance of their military duties.
 (b)Matters To be taken into accountThe demands and circumstances to be taken into account under subsection (a) for purposes of setting and maintaining the hours of operation of a childcare development center shall include the following:
 (1)Mission requirements of units whose members use such center. (2)The unpredictability of work schedules, and fluctuations in day-to-day work hours, of such members.
 (3)The potential for frequent and prolonged absences of such members for training, operations, and deployments.
 (4)The location of such center on the military installation concerned, including the location in connection with duty locations of members and applicable military family housing.
 (5)The geographic separation of such members from their extended family. (6)The extent to which spouses of such members are employed or pursuing educational opportunities, whether on a full-time basis or a part-time basis.
 (7)Such other matters as the Secretary of the military department concerned considers appropriate for purposes of this section.
				3.Childcare coordinators for military installations
 (a)Childcare coordinatorsEach Secretary of a military department shall provide for a childcare coordinator at each military installation under the jurisdiction of such Secretary at which are stationed significant numbers of members of the Armed Forces with accompanying dependent children, as determined by such Secretary.
 (b)Nature of positionThe childcare coordinator for a military installation may be an individual appointed to that position on full-time or part-time basis or an individual appointed to another position whose duties in such other position are consistent with the discharge by the person of the duties of childcare coordinator.
 (c)DutiesEach childcare coordinator for an installation shall carry out the duties as follows:
 (1)Act as an advocate for military families at the installation on childcare matters both on-installation and off-installation.
 (2)Work with the commander of the installation in order to seek to ensure that the childcare development centers at the installation, together with any other available childcare options on or in the vicinity of the installation—
 (A)provide a quality of care (including a caregiver-to-child ratio) commensurate with best practices of private providers of childcare services; and
 (B)are responsive to the childcare needs of members stationed at the installation and their families. (3)Work with private providers of childcare services in the vicinity of the installation in order to—
 (A)track vacancies in the childcare facilities of such providers; (B)seek to obtain favorable prices for the use of such services by members stationed at the installation; and
 (C)otherwise ease the use of such services by such members. (4)Such other duties as the Secretary of the military department concerned shall specify.
				4.Pilot program on collaboration between installation commanders and private providers of childcare
			 services in the vicinity of military installations for access to childcare
			 services
 (a)Pilot programs requiredEach Secretary of a military department shall carry out a pilot program to assess the feasability and advisability of permitting commanders of military installations under the jurisdiction of such Secretary at which are stationed significant numbers of members of the Armed Forces with accompanying dependent children, as determined by such Secretary, to collaborate with private providers of childcare services in the vicinity of such installations to reserve for such members access to all or a portion of the childcare services of such providers.
 (b)CommencementThe pilot programs required by this section shall be commenced not later than 180 days after the date of the enactment of this Act.
 (c)Military installationsEach pilot program under this section shall be carried out by the Secretary of the military department concerned at not less than four military installations described in subsection (a) that are selected by such Secretary for purposes of such pilot program.
 (d)Discharge of collaborationThe commander of a military installation participating in a pilot program under this section may conduct collaboration described in subsection (a) under the pilot program through one or more individuals designated by the commander for that purpose, including, in particular, the childcare coordinator for the military installation under section 3.
 (e)ReportsNot later than one year after the commencement of a pilot program under this section, the Secretary of the military department concerned shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. Each report on a pilot program shall include the following:
 (1)A description of the pilot program, including the installations at which the pilot program was carried out and the collaboration described in subsection (a) that occurred at each such installation.
 (2)An assessment of the efficacy of the collaboration in improving the satisfaction of military families with access to childcare services.
 (3)An assessment of the pilot program by the commanders and other leadership of the installations participating in the pilot program.
 (4)An assessment of the feasability and advisability of expanding the pilot program throughout the military department concerned, including recommendations on modifications to the authorities of the pilot program in order to make such authorities suitable to a range of installations of the military department or to tailor such authorities to particular installations of the military department.
 (5)Any other matters such Secretary considers appropriate in light of the pilot program.  